MEMORANDUM **
Ana Laura Cardenas Avila, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals denying her motion to reopen the underlying denial of her application for cancellation of removal based on her failure to establish exceptional and extremely unusual hardship to her United States citizen children.
In her motion to reopen, petitioner asserted exceptional and extremely unusual hardship based on the new evidence of the birth of petitioner’s United States citizen son, and a diagnosis that petitioner’s youngest United States citizen daughter has a heart condition. We conclude that the BIA considered the new evidence, and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (the BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to law”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.